DETAILED ACTION

 	The amendment filed September 25, 2021 and the remarks presented therewith have been carefully considered and are deemed to overcome the rejection based on the Williams publication (US-2015/0136012).  However, a new non-final rejection follows below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, 5, 8-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze (4,897,014) in view of Mishra et al. (2016/0176043).
 	Tietze shows a device for interchanging tools in a subsea environment comprising a housing (66), a first motor (77) having a first output (82), a second motor (78) having a second output (100), and a drive interface (8) with a tooling adapter assembly (84,86,102,40,104,106) that provides rotational  power to various tools (4, 4a) which include cooperating tooling interface (10,64).  The Tietze patent does not specifically describe the controller which controls the operation of its motors and corresponding attached tool.
	The Mishra et al. publication discloses a robotic system with a set of interchangeable manipulators (A,B,C) depending on the task at hand.  A controller (110, 154) is disclosed that includes a network interface (see paragraph 0031]), a power interface (126), and a communication interface (153) as is common in the art.
.

Response to Arguments
 	It is pointed out that each of Tietze’s motors (77) and (78) provides power to an attached tool (4 or 4a) through their respective outputs (82, 100) as broadly as set forth in the above claims.  The output (100) of motor (78) drives the threaded shaft (56) causing jaws (52) to open and close.  The output (82) of motor (77) rotationally drives the cage (20) causing an attached tool to rotate with the cage when secured thereto.  Both of these motions generated by the motor output shafts can deliver a torque to an attached tool and therefore can be considered as a source of “power”.  For instance, it is possible to clamp an object by driving output (100) to close against and grip the object.  Then, the clamped object could be rotated about the central axis of the housing by driving output (82) which would rotate the cage along with the clamped object.  In such a scenario, both of the motor output shafts with an operative communication through the tooling adapter components (84,86,102,40,104,106) of the drive interface (8) at least indirectly provide power to an attached tool.
 	In response to applicant’s argument regarding the level of ordinary skill in the art, in the rejection presented above, a person of ordinary skill in the art is a person knowledgeable in the robotics field having the scientific understanding and engineering principles typically involved in the typical operation of robotics.  Further if the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).  Also, "The importance of resolving the level of ordinary skill in the art lies in the necessity of maintaining objectivity in the obviousness inquiry." Ryko Mfg. Co. v. Nu-Star, Inc., 950 F.2d 714, 718, 21 USPQ2d 1053, 1057 (Fed. Cir. 1991). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984).

3. 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of Mishra et al. as applied to claims 1, 2, 5, 8-11, and 14-16 above, and further in view of Gorman (4,645,409).
 	The modified Tietze device, as presented above in section 2, does not have its motors integrated in an in-line configuration as called for in claim 3 of the instant application.
 	However, Gorman shows a robotic manipulator having three individually operable motors (90,91,92) arranged in-line as best shown in Figures 3-5.
	It would have been obvious to a person having ordinary skill in the art to integrate the multiple motors of the modified Tietze device in an in-line configuration, as taught by Gorman, in order to create a more compact design.

4. 	Claims 6, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of Mishra et al. as applied to claims 1, 2, 5, 8-11, and 14-16 above, and further in view of Williams (10,286,566).
 	The modified Tietze device, as presented above in section 2, does not include provisions for electrical or hydraulic power for the attached tool.
	Williams shows a subsea adaptive tooling interface comprising multiple pathways (111) that are conduits for allowing electrical or hydraulic power to pass therethrough (see col. 2, lines 50-58).  
	It would have been obvious to one of ordinary skill in the art to provide electric and/or hydraulic power to the tool attached to the modified Tietze device, as taught by Williams, in order to allow different types of actuation or sensing at the tool end.  Further, it would have been obvious to form any of the connections or interfaces of the resulting device as pinless-type connectors, as taught by Williams, in order to create an easily connectable attachment.

5. 	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of Mishra et al. as applied to claims 1, 2, 5, 8-11, and 14-16 above, and further in view of Pado (4,721,055).
 	The modified Tietze device, as presented above in section 2, fails to disclose a detachable clump weight as a balancing weight.
	However, Pado shows it old and well known to provide a remotely operated underwater vehicle with removable clump weight (22) to assist in balancing the vehicle.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide removable clump weight on the modified Tietze device, as taught by Pado, in order to balance the manipulator while operating under water.  Such a removable clump weight is conventional as even applicant concedes on page 5 of the Remarks submitted 1/26/2021.




Allowable Subject Matter
6. 	Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
7. 	The Replacement drawings were received 9/25/2021.  These drawings are approved by the examiner.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/20/2021